Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Chen (US PGPub 20170244596), in view of Hoffmann (US PGPub 20160344587), in view of Oohira (US PGPub 20190056971), and further in view of Johnsen (US PGPub 20130254321) failed to disclose: a system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising receiving software code that corresponds to a software application, analyzing the software code to identify a plurality of functions performed by the software application, virtualizing a first function of the plurality of functions and a second function of the plurality of functions, creating a first container for the first function of the plurality of functions and a second container for the second function of the plurality of functions, identifying a computing environment that is to host an application comprising the first container and the second container, and triggering deployment of the application to the computing environment, as recited by the independent claim 1. 

Regarding Claim 1, the closest prior-art found, Chen, Hoffmann, Oohira and Johnsen discloses of a system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising receiving software code that corresponds to a software application, analyzing the software code to identify a plurality of functions performed by the software application, virtualizing a first function of the plurality of functions and a second function of the plurality of functions, creating a first container for the first function of the plurality of functions and a second container for the second function of the plurality of functions, and triggering deployment of the application to the computing environment.
Respectively, Chen teaches After element functions are virtualized, a query function of a network management system may determine application layer configuration information corresponding to a VNF instance according to an ID of the VNF instance. After element functions are virtualized, an Instantiate VNF operation used to start a lifecycle of a VNF is required to be associated with creation of a management information object instance to ensure that each VNF instance has its corresponding management information object instance, which contains application layer configuration information of the VNF.
Hoffmann teaches that the preparing of the response comprises including first identification data identifying the virtualized network function and second identification data identifying an intermediate network element or network function being related to the virtualized network function and to which messages related to the virtualized network function are to be directed. When a virtualized network function (which may be de-instantiated at a later point of time, for example), such as the MME 35, conducts an attach processing for a communication element (UE) of a communication network, it prepares a response to the attach request including first identification data identifying the virtualized network function (MME 35) and second identification data identifying the intermediate network element or network function (which may also referred to as a “light” MME). To this intermediate network element or function, messages related to the virtualized network function (MME 35) are to be directed by other network elements.
Oohira teaches an application executed within a container is a virtual function instance (VNF; virtual server) in the exemplary embodiments described above, however, the VIM 13 may manage the resources of a VNF realized on a virtual machine (VM). In this case, the VIM 13 manages the repository 14 that registers a container image and a repository (not shown in FIG. 3, etc.) that registers a virtual machine (VM) image wherein the second part refers to the image management information and notifies the third part of the second information corresponding to the image of a container to be started for requesting the third part to start the container.
Johnsen teaches of virtual machine live migration in a network, comprising: associating a virtual switch with a plurality of virtual functions (VFs), wherein each said virtual function (VF) [a first virtual function and a second virtual function] is associated with a separate queue pair (QP) space; attaching a said virtual function (VF) with at least one virtual machine, wherein said virtual function (VF) is associated with a virtual interface (VI); and performing, via said at least one virtual machine, a live migration from a first host to a second host.
However, the prior art, Chen, Hoffmann, Oohira and Johnsen failed to disclose the following subject matter such as “identifying a computing environment that is to host an application comprising the first container for the first virtualized function and the second container for the second virtualized function” 
Claim 8 is the method claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193